Citation Nr: 1037793	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  10-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to November 
1983.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in February 2008, a statement of the 
case was issued in December 2009, and a substantive appeal was 
received in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his substantive appeal, the Veteran requested a Board hearing 
in Washington, D.C., which was scheduled for November 2010.  
However, in a September 2010 statement, the Veteran indicated 
that he was unable to travel to Washington, D.C. for this hearing 
due to expenses and requested a Board videoconference hearing at 
the local RO.  In accordance with 38 C.F.R. § 20.700 (2009), a 
hearing on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Under the circumstances, this case must be returned 
to the RO so that the appellant is afforded an opportunity to 
present testimony at a Board hearing at the RO.
 
To ensure that full compliance with due process requirements have 
been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a 
Board video conference hearing.  Once the 
hearing is conducted, or in the event the 
Veteran cancels his hearing request or 
otherwise fails to report, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


